Citation Nr: 1829145	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  12-15 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for right knee limitation of motion due to patellofemoral pain syndrome. 

2.  Entitlement to a rating in excess of 10 percent for right knee instability due to patellofemoral pain syndrome, from November 3, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty with the United States Army from May 1990 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO granted service connection and assigned a 10 percent rating for right knee patellofemoral pain syndrome, effective December 13, 2000.  In May 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.

In October 2013, the Veteran testified during a hearing before a Decision Review Officer.  A transcript of the hearing is of record.

In March 2016, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge (VLJ).  In August 2016, a hearing clarification letter was sent to the Veteran to inform him that the VLJ who heard conducted the March 2016 hearing was no longer employed by the Board, and to afford him the opportunity to appear at another Board hearing.  In September 2016, the Veteran requested another Board hearing, and, in November 2016, the claim was remanded for that purpose.

In May 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record. 

In September 2017, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ granted a separate rating 10 percent rating for lateral instability of the right knee, effective November 3, 2017 (as reflected in a January 2018 rating decision), but continued to deny a higher rating for limitation of motion (as reflected in a January 2018 SSOC) and returned this matter to the Board for further appellate consideration. 

As the Veteran disagreed with the initial rating assigned following the award of service connection for right knee patellofemoral pain syndrome, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

Although the Veteran has not specifically appealed the 10 percent rating assigned for right knee instability, on these facts, the Board considers the matter of a higher rating for instability as s part of the evaluation of the right knee.  Hence, the Board has now characterized the appeal as encompassing both matters set forth on the title page. 
 
Further, while the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2017, the Board found evidence suggesting possible worsening of the Veteran's disability and remanded the higher initial rating claim on appeal to the AOJ to afford the Veteran another VA examination.  The Board instructed the examiner to, among other things, to indicate on range of motion testing, the point at which pain began, if pain on motion was observed during the examination.  Additionally, the Board instructed the examiner to indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted during flare-ups and/ or with repeated use, and to the extent possible, instructed the examiner to express any such additional functional loss in terms of additional degrees of limited motion.

A review of the claims file reveals that pursuant to the Board's most recent September 2017 remand, the Veteran underwent another VA knee examination in December 2017.  The report of that examination reflects that range of motion measurements were taken for the right knee, and that pain was noted on examination for flexion and extension.  However, the examiner did not identify at what point at which pain began on flexion and extension.  The examiner also did not provide comment on the extent of additional functional loss on repeated or during flare-ups, in terms of additional degrees of limited motion.  See generally, 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Given the lack of all necessary findings as outlined by the Board in the September 2017 remand, the AOJ again failed to fully or substantially comply with the Board's remand instructions.  Hence, another remand of these matters is required.  See Stegall, 11 Vet. App. at 271.

In light of the above, a new examination to obtain appropriate knee testing results, to include more detailed range of motion testing information, as referenced above, and is based on full consideration of the Veteran's documented medical history and assertions-are needed to resolve the claim for higher rating for limitation of motion.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board points out that, as additional information will be obtained addressing the severity of the service-connected right knee instability during the VA knee examination, Board action on this claim, at this juncture, would be premature; hence, this matter is being remanded, as well.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claims.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Augusta, Georgia, and that records from those facilities dated through October 2017 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Augusta VAMC all outstanding records of evaluation and/or treatment of the Veteran since October 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 
The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of each claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Augusta VAMC (and any associated facility(ies)) all outstanding records of evaluation and/or treatment of the Veteran, dated since October 2017.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA knee examination, by an appropriate physician.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The physician should clearly indicate whether the Veteran had arthritis in the right knee.

The examiner should conduct range of motion testing of the right knee (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  The examiner should also conduct range of motion testing of the left knee, for comparison purposes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing. the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

If the examination is not conducted during a flare up., based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Additionally, the examiner should indicate whether there is any ankylosis in the right knee, and, if so, whether it is favorable or unfavorable, and the angle at which the knee is held.

Further, the examiner should indicate whether there is subluxation or lateral instability in the right knee, and, if so, whether such is mild, moderate, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include that added to the electronic claims file since the last adjudication), and all legal authority (to include consideration of whether staged rating is appropriate).
 
7.  Unless each claim is granted to the Veteran's satisfaction, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




